


EXHIBIT 10.1






REQUEST FOR PURCHASE




APPLIED INDUSTRIAL TECHNOLOGIES, INC.


Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
November 27, 1996, between Applied Industrial Technologies, Inc., an Ohio
corporation formerly known as Bearings, Inc. (the “Company”), and Prudential
Investment Management, Inc. and each Prudential Affiliate which becomes a party
thereto. All terms used herein that are defined in the Agreement have the
respective meanings specified in the Agreement.


Pursuant to Paragraph 2C of the Agreement, the Company hereby makes the
following Request for Purchase:


1.
Aggregate principal amount of

the Notes covered hereby
(the “Notes”) ………….. $120,000,000.00


2.
Individual specifications of the Notes:



Principal
Amount
Final
Maturity
Date
Principal
Installment
Dates and
Amounts
Interest
Payment
Period
$120,000,000.00
1 July 2022
1 July 2020 - $40,000,000.00
1 July 2021 - $40,000,000.00
Semi-annually, in arrears



3.
Use of proceeds of the Notes: To fund acquisitions and for general corporate
purposes.





4.
Proposed day for the closing of the purchase and sale of the Notes: 1 July 2014





5.
The purchase price of the Notes is to be transferred to:





Name, Address
and ABA Routing
Number of Bank
Number of
Account
Name and
Telephone No.
of Bank Officer
Key Bank
 
J. Roderick MacDonald
127 Public Square, Cleveland, Ohio 44114
 
216.689.4445

















--------------------------------------------------------------------------------




6.
The Company certifies (a) that the representations and warranties contained in
paragraph 8 of the Agreement are true on and as of the date of this Request for
Purchase except to the extent of changes caused by the transactions contemplated
in the Agreement and (b) that there exists on the date of this Request for
Purchase no Event of Default or Default.















Dated: 30 May 2014


APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele            
Authorized Officer




--------------------------------------------------------------------------------










APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-1                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $48,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $16,000,000.00
1 July 2021 - $16,000,000.00





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, or registered assigns, the
principal sum of FORTY-EIGHT MILLION DOLLARS, payable in installments on the
Principal Installment Dates and in the amounts specified above, and on the Final
Maturity Date specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 360-day year--30-day
month) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest, and any overdue
payment of any Yield-Maintenance Amount (as defined in the Note Agreement
referred to below), payable on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 2% plus the Interest Rate specified
above or (ii) 2% over the rate of interest publicly announced by JPMorgan Chase
Bank, National Association from time to time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            


    




--------------------------------------------------------------------------------






APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-2                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $10,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,333,333.33
1 July 2021 - $3,333,333.33





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST, or registered assigns, the
principal sum of TEN MILLION DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
plus the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association from time to
time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




--------------------------------------------------------------------------------






APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-3                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $2,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $666,666.67
1 July 2021 - $666,666.67





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to PAR U HARTFORD LIFE INSURANCE COMFORT TRUST, or registered assigns, the
principal sum of TWO MILLION DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
plus the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association from time to
time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            




--------------------------------------------------------------------------------






APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-4                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $11,200,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,733,333.33
1 July 2021 - $3,733,333.33





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to HARE & CO, LLC or registered assigns, the principal sum of ELEVEN MILLION
TWO HUNDRED THOUSAND DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
plus the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association from time to
time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




--------------------------------------------------------------------------------






APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-5                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $9,950,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,316,666.67
1 July 2021 - $3,316,666.67





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to FARMERS NEW WORLD LIFE INSURANCE COMPANY, or registered assigns, the
principal sum of NINE MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS, payable in
installments on the Principal Installment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year--30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, and any overdue payment of any Yield-Maintenance Amount (as defined in
the Note Agreement referred to below), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 2% plus the
Interest Rate specified above or (ii) 2% plus the Interest Rate specified above
or (ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank,
National Association from time to time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




--------------------------------------------------------------------------------






APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-6                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $10,950,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,650,000.00
1 July 2021 - $3,650,000.00





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to PRIVATE PLACEMENT TRUST INVESTORS, LLC, or registered assigns, the
principal sum of TEN MILLION NINE HUNDRED FIFTY THOUSAND DOLLARS, payable in
installments on the Principal Installment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year--30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, and any overdue payment of any Yield-Maintenance Amount (as defined in
the Note Agreement referred to below), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 2% plus the
Interest Rate specified above or (ii) 2% plus the Interest Rate specified above
or (ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank,
National Association from time to time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




--------------------------------------------------------------------------------




APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-7                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $3,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $1,000,000.00
1 July 2021 - $1,000,000.00





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to MTL INSURANCE COMPANY, or registered assigns, the principal sum of THREE
MILLION DOLLARS, payable in installments on the Principal Installment Dates and
in the amounts specified above, and on the Final Maturity Date specified above
in an amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year--30-day month) (a) on the unpaid
balance thereof at the Interest Rate per annum specified above, payable on each
Interest Payment Date specified above and on the Final Maturity Date specified
above, commencing with the Interest Payment Date next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) on
any overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest, and any overdue payment of any Yield-Maintenance Amount (as
defined in the Note Agreement referred to below), payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the greater of (i) 2%
plus the Interest Rate specified above or (ii) 2% plus the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, National Association from time to time in New York City as
its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            






--------------------------------------------------------------------------------




APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-8                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $10,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,333,333.33
1 July 2021 - $3,333,333.33





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to GLOBE LIFE AND ACCIDENT INSURANCE COMPANY, or registered assigns, the
principal sum of TEN MILLION DOLLARS, payable in installments on the Principal
Installment Dates and in the amounts specified above, and on the Final Maturity
Date specified above in an amount equal to the unpaid balance of the principal
hereof, with interest (computed on the basis of a 360-day year--30-day month)
(a) on the unpaid balance thereof at the Interest Rate per annum specified
above, payable on each Interest Payment Date specified above and on the Final
Maturity Date specified above, commencing with the Interest Payment Date next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) on any overdue payment (including any overdue prepayment) of
principal, any overdue payment of interest, and any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 2% plus the Interest Rate specified above or (ii) 2%
plus the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association from time to
time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            






--------------------------------------------------------------------------------




APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-9                                    PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $11,900,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $3,966,666.67
1 July 2021 - $3,966,666.67





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to LIBERTY NATIONAL LIFE INSURANCE COMPANY, or registered assigns, the
principal sum of ELEVEN MILLION NINE HUNDRED THOUSAND DOLLARS, payable in
installments on the Principal Installment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year--30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
interest, and any overdue payment of any Yield-Maintenance Amount (as defined in
the Note Agreement referred to below), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 2% plus the
Interest Rate specified above or (ii) 2% plus the Interest Rate specified above
or (ii) 2% over the rate of interest publicly announced by JPMorgan Chase Bank,
National Association from time to time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




--------------------------------------------------------------------------------




APPLIED INDUSTRIAL TECHNOLOGIES, INC.




SENIOR NOTE
(Fixed Rate)
SERIES C


No. 2014 C-10                                PPN: 03820C A#2
ORIGINAL PRINCIPAL AMOUNT: $3,000,000.00
ORIGINAL ISSUE DATE: 1 July 2014
INTEREST RATE: 3.19%
INTEREST PAYMENT DATES: 1 January and 1 July of each year, commencing on 1
January 2015
FINAL MATURITY DATE: 1 July 2022
PRINCIPAL INSTALLMENT DATES AND AMOUNTS:
1 July 2020 - $1,000,000.00
1 July 2021 - $1,000,000.00





FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
formerly known as BEARINGS, INC. (herein called the “Company”), a corporation
organized and existing under the laws of the State of Ohio, hereby promises to
pay to FAMILY HERITAGE LIFE INSURANCE COMPANY OF AMERICA, or registered assigns,
the principal sum of THREE MILLION DOLLARS, payable in installments on the
Principal Installment Dates and in the amounts specified above, and on the Final
Maturity Date specified above in an amount equal to the unpaid balance of the
principal hereof, with interest (computed on the basis of a 360-day year--30-day
month) (a) on the unpaid balance thereof at the Interest Rate per annum
specified above, payable on each Interest Payment Date specified above and on
the Final Maturity Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest, and any overdue
payment of any Yield-Maintenance Amount (as defined in the Note Agreement
referred to below), payable on each Interest Payment Date as aforesaid (or, at
the option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to the greater of (i) 2% plus the Interest Rate specified
above or (ii) 2% plus the Interest Rate specified above or (ii) 2% over the rate
of interest publicly announced by JPMorgan Chase Bank, National Association from
time to time in New York City as its Prime Rate.
    
Payments of principal of, and interest on, and any Yield-Maintenance Amount
payable with respect to, this Note are to be made at the main office of the
JPMorgan Chase Bank, National Association in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of November 27, 1996 (herein
called the “Agreement”), between the Company, on the one hand, and The
Prudential Insurance Company of America and each “Prudential Affiliate” (as
defined in the Agreement) which becomes a party thereto, on the other hand, and
is entitled to the benefits thereof. As provided in the Agreement, this Note is
subject to prepayment, in whole or from time to time in part on the terms
specified in the Agreement.
    




--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.


In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.


THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF ILLINOIS AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE.


            
APPLIED INDUSTRIAL TECHNOLOGIES, INC.






By: /s/ Mark O. Eisele        
Title: Vice President            
    




